DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 25 February 2022 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112 (b) are withdrawn in light of applicant’s arguments and amendments.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  
Considering claim 1, the prior art does not teach or fairly suggest a method for stripping a urea synthesis solution received from a urea forming process wherein ammonia and C02 are reacted under urea forming conditions, wherein the urea synthesis solution comprises urea, water and ammonium carbamate, the method comprising: - subjecting the urea synthesis solution to stripping and indirect heat exchange with a gaseous heating fluid in a stripper, wherein the stripper is a vertical shell-and-tube heat exchanger comprising a tube bundle comprising tubes, a shell and a shell space, wherein the urea synthesis solution is provided as falling film in the tubes and wherein the heating fluid is supplied in the shell space and condenses at least in part in the shell space, - wherein the tube bundle has an effective tube length of 4 to 9 m, wherein the effective tube length is the length of the tube part that is in contact with the heating fluid, - wherein the tube bundle has an outer tube limit and a ratio of the effective tube length to the outer tube limit diameter that is 2.5 or less, wherein the outer tube limit is the diameter of the circle created by encircling the outermost tubes in the tube bundle, - wherein the shell space has, at a drainage area for heating fluid condensate, the drainage area being the empty area of the shell space suitable for drainage of condensate present on the shell side of the tubes, - wherein said shell space comprises a continuous vertical zone of at least 1.6 m vertical length, wherein: (i) in said continuous vertical zone for each horizontal cross section along the plane perpendicular to the tubes of said shell space, the difference in drainage area between any two circular areas of at least 0.25 m2 which have the same size and which are located in a region in said horizontal cross section and within said outer tube limit is less than 5% relative to the average drainage area of the two circular areas, and/or (ii) wherein said continuous vertical zone does not include baffles.
Considering claim 7, the prior art does not teach or fairly suggest a urea plant comprising a high pressure synthesis section comprising a urea reaction section, a high pressure carbamate condenser and a stripper, wherein the stripper is configured as vertical falling film shell-and- tube heat exchanger and comprises a tube bundle comprising tubes, a shell, and an upper tube sheet and lower tube sheet, and a shell space provided in the shell between the upper and lower tube sheet, wherein the stripper is adapted for maintaining a falling film of urea synthesis solution to be stripped in the tubes and comprises an inlet for gaseous heating fluid supplied to the shell space and an outlet for gaseous heating fluid and heating fluid condensate from the shell space, - wherein the tube bundle has an effective tube length of 4 to 9 m, wherein the effective tube length is the length of the tube part that is in operation in contact with the heating fluid, - wherein the tube bundle has an outer tube limit and a ratio of the effective tube length to the outer tube limit diameter that is 2.5 or less, wherein the outer tube limit is diameter of the circle created by encircling the outermost tubes in the tube bundle, - wherein the shell space has, at each vertical level where the tubes are contacted with the heating fluid, a drainage area for heating fluid condensate, the drainage area being the empty area of the shell space suitable for drainage of condensate present on the shell side of the tubes, - wherein said shell space comprises a the difference in drainage area between any two circular areas of at least 0.25 m2 which have the same size and which are located in said horizontal cross section within said outer tube limit is less than 5% relative to the average drainage area of the two circular areas and/or (ii) wherein said continuous vertical zone does not include baffles.	
Considering claim 13, the prior art does not teach or fairly suggest a method for stripping a urea synthesis solution received from a urea forming process wherein ammonia and C02 are reacted under urea forming conditions, wherein the urea synthesis solution comprises urea, water and ammonium carbamate, the method comprising: - subjecting the urea synthesis solution to stripping and indirect heat exchange with a gaseous heating fluid in a stripper, wherein the stripper is a vertical shell-and-tube heat exchanger comprising a tube bundle comprising tubes, a shell and a shell space, wherein the urea synthesis solution is provided as falling film in the tubes and wherein the heating fluid is supplied in the shell space and condenses at least in part in the shell space, - wherein the tube bundle has an effective tube length of 4 to 9 m, wherein the effective tube length is the length of the tube part that is in contact with the heating fluid, wherein tubes are supported by strips having a width of less than 10 mm.
Considering claim 14, the prior art does not teach or fairly suggest a high pressure stripper for a urea plant comprising a vertical shell-and- tube heat exchanger comprising a tube bundle comprising tubes, a shell, and an upper tube sheet and lower tube sheet, and a shell space provided in the shell between the upper and lower tube sheet, wherein the stripper is adapted for maintaining a falling film of urea synthesis solution to be stripped in the tubes and comprises an inlet for gaseous heating fluid supplied to the shell space and an outlet for gaseous heating fluid and heating fluid condensate from the shell space, wherein the inlet for heating fluid is arranged higher than the outlet for condensate from the shell space, wherein the tubes of the tube bundle are supported by strips having a width of less than 10 mm.
Considering claim 15, the prior art does not teach or fairly suggest a high pressure stripper for a urea plant comprising a vertical falling film shell-and-tube heat exchanger which comprises a tube bundle comprising tubes, a shell, and an upper tube sheet and lower tube sheet, and a shell space provided in the shell between the upper and lower tube sheet, wherein the stripper is adapted for maintaining a falling film of urea synthesis solution to be stripped in the tubes and comprises an inlet for gaseous heating fluid supplied to the shell space and an outlet for gaseous heating fluid and heating fluid condensate from the shell space, - wherein the tube bundle has an effective tube length of 4 to 9 m, wherein the effective tube length is the length of the tube part that is in operation in contact with the heating fluid, - wherein the tube bundle has an outer tube limit and a ratio of the effective tube length to the outer tube limit diameter that is 2.5 or less, wherein the outer tube limit is diameter of the circle created by encircling the outermost tubes in the tube bundle, - wherein the shell space has, at each vertical level where the tubes are contacted with the heating fluid, a drainage area for heating fluid condensate, the drainage area being the empty area of the shell space suitable for drainage of condensate present on the shell side of the tubes, wherein said shell space comprises a continuous vertical zone of at least 1.6 m vertical length wherein (i) in said continuous vertical zone for each horizontal cross section along the plane perpendicular to the tubes of said shell space in said vertical zone, the difference in drainage area between any two circular areas of at least 0.25 m2 which have the same size and which are located in said horizontal cross section within said outer tube limit is less than 5% relative to the average drainage area of the two circular areas and/or (ii) wherein said continuous vertical zone does not include baffles.
Considering claim 18, the prior art does not teach or fairly suggest urea plant comprising a high pressure synthesis section comprising a urea reaction section, a high pressure carbamate condenser and the tube bundle has an effective tube length of 4 to 9 m, wherein the effective tube length is the length of the tube part that is in operation in contact with the heating fluid, - wherein the tube bundle has an outer tube limit and a ratio of the effective tube length to the outer tube limit diameter that is 2.5 or less, wherein the outer tube limit is diameter of the circle created by encircling the outermost tubes in the tube bundle, - wherein the tubes are supported by strips having a width of less than 10 mm.
Gianazza et al (US 2012/0097378) is regarded as the closest relevant prior art, Gianazza teaches a method for stripping a urea synthesis solution received from a urea forming process wherein ammonia and CO2 are reacted under urea forming conditions, wherein the urea synthesis solution comprises urea, water and ammonium carbamate ({0006,0077-0081]), the method comprising subjecting the urea synthesis solution to stripping and indirect heat exchange with a gaseous heating fluid in a stripper [0077], wherein the stripper is a vertical shell-and-tube heat exchanger comprising a tube bundle comprising tubes, a shell and a shell space, wherein the urea synthesis solution is provided as falling film in the tubes and wherein the heating fluid is supplied in the shell space and condenses at least in part in the shell space (see figure 1), Giannazza does not teach the tube bundle effective length, the outer tube limit, the drainage area being an empty area of the shell space for drainage of condensate, the strips supporting the tubes as claimed.
Sato et al (US 10,604,477) teaches a urea manufacturing method and system, including stripper B, however Sato does not teach the details of the stripper as claimed.
Kaasenbrood (US 4,486,270) teaches a stripper for removal ammonium carbamate from urea-synthesis solution, however Kaasenbrood does not teach the details the tube bundle effective length, the outer tube limit, the drainage area being an empty area of the shell space for drainage of condensate, the strips supporting the tubes as claimed.
Verstegen et al (US 3,957,868) teaches a stripper for removal ammonium carbamate from urea-synthesis solution, however Verstegen does not teach the details the tube bundle effective length, the outer tube limit, the drainage area being an empty area of the shell space for drainage of condensate, the strips supporting the tubes as claimed.
Williams (US 4,579,304) teaches a tube bundle support means, however Williams does not teach the strips supporting the tubes as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772